Citation Nr: 1747170	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that although eight issues were certified to the Board, because the Veteran requested a videoconference hearing in connection with two of those issues, current Board policy requires that the appeal be administratively transferred to the RO to afford the Veteran the requested hearing.  One exception to the current policy permits the Board to take jurisdiction over an issue that will be granted in full and, as indicated above, the Board has taken jurisdiction over the issue of entitlement to service connection for headaches.  The remaining issues will be addressed after the requested hearing has been held.  The remaining seven issues include: whether new and material evidence has been received in order to reopen a claim for chloracne, erectile dysfunction, and bladder cancer; entitlement to service connection for sleep apnea, hypertension, and prostate cancer; and entitlement to a higher initial rating for posttraumatic stress disorder (PTSD).  The Veteran has requested a hearing in regard to the issues involving PTSD and prostate cancer.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.






	(CONTINUED ON NEXT PAGE)

FINDING OF FACT

The evidence shows that the Veteran's tension headaches are proximately due to or the result of service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, in pertinent part, that his current tension headaches are the result of his service-connected PTSD.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In June 2017, the representative submitted a medical opinion from a private doctor.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with tension headaches and concluded, in pertinent part, that it was at least as likely as not that the Veteran's headaches were both caused and aggravated by service-connected PTSD.  The examiner observed that medical evidence supports a link between psychological stress and headaches and that there are multiple ways that psychological stress and headache are closely related: stress can be a predisposing factor that contributes to headache disorder onset; it can accelerate the progression of the headache disorder into a chronic condition; and it can precipitate and exacerbate individual headache episodes.  The examiner noted that in this case, the Veteran reported that when he experiences changes in his mood, variances in depression, stress and anxiety levels, it brings on or exacerbates a headache.  The examiner further noted that a May 2014 VA PTSD examination confirmed that the Veteran's PTSD symptoms included, inter alia, depressed mood, anxiety, disturbance of motivation and mood, and difficulty adapting to stressful circumstances.

In sum, therefore, the Veteran has a current diagnosis of tension headaches and the private doctor has attributed these headaches to the Veteran's service-connected PTSD.  This opinion was offered by a medical doctor who is presumed to have adequate medical training and experience to opine as to the etiology of a medical condition.  The doctor was informed of the relevant evidence as it appears that he reviewed the claims file and examined the Veteran, and in support of his conclusion, the doctor offered a rationale that is consistent with the evidence of record and relies on medically-established principles and evidence.  As such, the Board finds that the opinion is adequate and entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Since there is no contrary opinion, the Board finds that the preponderance of the evidence supports the claim.  The appeal is granted.


ORDER

Entitlement to service connection for tension headaches is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


